Third District Court of Appeal
                             State of Florida

                         Opinion filed May 9, 2018.

                             ________________

                               No. 3D17-560
                        Lower Tribunal No. 05-36013
                            ________________

                              Justis Martin,
                                 Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jason Bloch and
Monica Gordo, Judges.

     Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.

Before FERNANDEZ, LOGUE and LUCK, JJ.

                      ON CONFESSION OF ERROR

     PER CURIAM.
      After a revocation of probation hearing, the trial court found that the state

did not prove that defendant Justis Martin violated his probation by making no

efforts to complete his high school equivalency diploma (GED). The written order

of revocation of probation, however, included this as one of the grounds for

revoking Martin’s probation. We agree with the state’s confession of error and

remand for correction of the order of revocation of probation. See Jones v. State,

686 So. 2d 701 (Fla. 3d DCA 1996) (“The trial court’s written order revoking

appellant’s probation does not conform to the court's oral pronouncements. At the

revocation hearing the court orally dismissed the allegations of paragraphs two,

four, and five of the affidavit of probation violation. The written revocation order,

however, finds appellant guilty of the probation violations alleged in those

paragraphs. We remand this case so that the order may be corrected to conform to

the trial court’s oral pronouncements.”).     Martin need not be present for this

purpose. Id. (“Appellant need not be present for this purpose.”). We affirm the

order of revocation of probation in all other respects.

      Reversed and remanded with instructions.




                                          2